          Case 1:18-cv-00808-NONE-EPG Document 54 Filed 07/16/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   KEVIN ALLEN,                                          Case No. 1:18-cv-00808-NONE-EPG (PC)
11                 Plaintiff,                              ORDER RE: DEFENDANTS’ REQUEST
                                                           FOR EXTENSION OF TIME TO FILE
12         v.                                              PRETRIAL STATEMENT
13   DR. LOPEZ, et al.,                                    (ECF NO. 53)
14                 Defendants.
15

16          Kevin Allen (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
17   with this civil rights action filed pursuant to 42 U.S.C. § 1983.
18          On July 16, 2020, Defendants filed a motion for an extension of time to file their
19   pretrial statement on the ground that Plaintiff has not yet filed his pretrial statement (Plaintiff’s
20   pretrial statement was due on or before June 19, 2020). (ECF No. 53).
21          The Court finds good cause to grant Defendants’ motion in part. Instead of extending
22   Defendants’ deadline, given that Plaintiff did not file his pretrial statement and that Defendants’
23   motion for summary judgment has not yet been resolved, the Court will vacate the telephonic
24   trial confirmation hearing, the trial, and all related deadlines. The Court will reset these
25   deadlines after Defendants’ motion for summary judgment has been resolved, if necessary.
26          Accordingly, based on the foregoing, IT IS ORDERED that the telephonic trial
27   confirmation hearing, the trial, and all related deadlines are VACATED. If necessary, the
28   Court will reset these deadlines after Defendants’ motion for summary judgment has been

                                                       1
           Case 1:18-cv-00808-NONE-EPG Document 54 Filed 07/16/20 Page 2 of 2



 1   resolved.1
 2
     IT IS SO ORDERED.
 3

 4
         Dated:         July 16, 2020                                       /s/
 5                                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
             1
                  The Court may require the parties to participate in a settlement conference before resetting these
28   deadlines.

                                                                 2
